Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Claims 1–20 have been submitted for examination.  
Claims 1–20 have been examined and rejected. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1–20 are rejected under 35 U.S.C. 103 as being unpatentable over Shoemake (US 9,485,459) in view of Hildreth (US 2009/0133051).
Regarding claims 1, 11, and 20, Shoemake discloses:
An information handling device, comprising: at least one sensor; (Shoemake, ¶ [0081], “an ICD 105, a video calling device 105, or a PDD 105 can comprise one or more sensors (e.g., digital still cameras, video cameras, webcams, security cameras, microphones, infrared sensors, touch sensors, and/or the like), and/or can be capable, using data acquired by such sensors, of sensing the presence of a user, identifying a user, and/or receiving user input from a user; further, an ICD 105, a video calling device 105, or a PDD 105 can be capable of performing some or all of the other functions described herein and/or in any of the Related Applications.”) a processor; a memory device that stores instructions executable by the processor (Shoemake, ¶ [0019], “a user device might comprise a sensor, a processor, and a computer readable medium having encoded thereon a set of instructions executable by the processor to cause the user device to perform one or more operations.”) to: 
receive a request from a user to access a video feed; (Shoemake, ¶ [0097], “the user might log onto his or her master account at the control server in order to access and/or control inline cameras assigned to that account.”)
determine whether: an authorized association exists between the user and the video feed; (Shoemake, ¶ [0097], “The user device 105 and/or the control server 110 might authenticate the user with a set of credentials associated with the master account (e.g., with any of several know authentication schemes, such as a userid/password challenge, a certificate exchange process, and/or the like).”) and 
grant, responsive to determining that the authorized associations exists, the user access to the video feed. (Shoemake, ¶ [0097], “Once the user has been authenticated, the user interface can present the user with a variety of different information, including without limitation information about status of inline cameras (or user devices 105 comprising the inline cameras) assigned to the master account to which the user has logged on, options for controlling such inline cameras, and or the like.”)
Shoemake does not explicitly teach “an authorized association exists between the user and an object associated with the video feed; and a predetermined condition is satisfied; and grant, responsive to determining that the authorized associations exists and that the predetermined condition is satisfied”.
In a similar field of endeavor Hildreth teaches:
an authorized association exists between the user and an object associated with the video feed; (Hildreth, ¶ [0145], “the device 200 provides a parent with the ability to register the faces of all members of a household including children, and set access control settings for each family member, or specific combinations of family members. The registered faces may be used to later identify the registered users using a facial recognition process.”) and a predetermined condition is satisfied; and grant, responsive to determining that the authorized associations exists and that the predetermined condition is satisfied (Hildreth, ¶ [0169], “the processor 205 compares the identified physical attribute of the detected user to the accessed information related to registered users (1240) and determines whether a match is found (1250). For example, the processor 205 may compare the identified physical attribute of the detected user to each of the data records 1506-1510 included in the data 1500 shown in FIG. 15. If the identified physical attribute of the detected user is a facial template that corresponds to facial template #3, the processor 205 determines that the identified physical attribute of the detected user matches the facial template attribute of record 1508, which is associated with the son user. In addition, if the identified physical attribute of the detected user is a size that corresponds to Size #3 and a body model that corresponds to body model #4, the processor 205 determines that the identified physical attribute of the detected user matches the record 1509, which is associated with the daughter user.”) the user access to the video feed. (Hildreth, ¶ [0041], “the dad user 101 may be watching television alone and the device rendering the television content may automatically, without human intervention, identify the dad user 102 as the user watching the television content based on one or more images of an area proximate to the device. In response to identifying the dad user 102 as the user watching the television content, the device allows the dad user 102 to access content using the electronic media device based on media settings for the dad user 102. For instance, the media settings for the dad user 102 may place no restriction on the dad user's ability to access television content using the electronic media device when the dad user 102 is identified as watching television alone, and the dad user 102 may be able to use the electronic media device is an unlimited manner.”)
Therefore it would have been obvious to one of ordinary skill in the art prior to the filing date of the invention to combine the system for allowing remote access of video feeds as taught by Shoemake with the system for automatically authenticating a person to watch video as taught by Hildreth, the motivation is “The processor 205 may block a program, channel, input, or function when one user that is authorized to view the program, channel, input, or function is present, but another user that is not authorized to view the program, channel, input, or function also is present.” as taught by Hildreth (¶ [0104]).

Regarding claims 2, and 12, the combination of Shoemake and Hildreth teaches:
The information handling device of claim 11, wherein the object is selected from the group consisting of a person, a pet, and an inanimate object. (Hildreth, ¶ [0145], “the device 200 provides a parent with the ability to register the faces of all members of a household including children, and set access control settings for each family member, or specific combinations of family members. The registered faces may be used to later identify the registered users using a facial recognition process.”)

Regarding claims 3, and 13, the combination of Shoemake and Hildreth teaches:
The information handling device of claim 11, wherein the authorized association is a relationship selected from the group consisting of a familial relationship, a supervisorial relationship, and an ownership relationship. (Shoemake, ¶ [0097], “The user device 105 and/or the control server 110 might authenticate the user with a set of credentials associated with the master account (e.g., with any of several know authentication schemes, such as a userid/password challenge, a certificate exchange process, and/or the like).”, Hildreth, ¶ [0145], “the device 200 provides a parent with the ability to register the faces of all members of a household including children, and set access control settings for each family member, or specific combinations of family members. The registered faces may be used to later identify the registered users using a facial recognition process.”)

Regarding claims 4, and 14, the combination of Shoemake and Hildreth teaches:
The information handling device of claim 11, wherein the instructions executable by the processor to determine whether the authorized association exists comprise instructions executable by the processor to: identify an identity of the user and an identity of the object; access a database of identity associations; and determine whether an association match exists in the database between the identity of the user and the identity of the object. (Hildreth, ¶ [0041], “the dad user 101 may be watching television alone and the device rendering the television content may automatically, without human intervention, identify the dad user 102 as the user watching the television content based on one or more images of an area proximate to the device. In response to identifying the dad user 102 as the user watching the television content, the device allows the dad user 102 to access content using the electronic media device based on media settings for the dad user 102. For instance, the media settings for the dad user 102 may place no restriction on the dad user's ability to access television content using the electronic media device when the dad user 102 is identified as watching television alone, and the dad user 102 may be able to use the electronic media device is an unlimited manner.”, Shoemake, ¶ [0063], “With a PDD, an ICD, and/or a video calling device, when a user enters the room, and the camera sensors detect that user's facial features (or other biometric features) and authenticates the individual, the content associated with that user profile (including, without limitation, profile information for handling media content, for handling content recommendations, for handling notification of content recommendations, for handling determination of advertisements, for handling presentation of advertisements, and/or the like) can automatically become available to that individual. Additionally, with the cloud-based authentication approach described herein, that user's content, content recommendations, determined advertisements, preferences for advertisements, and/or profiles can become available on any device. More specifically, if a user is identified by another PDD, ICD, and/or video calling device, then his or her content (e.g., media content, and/or the like), content recommendations, determined advertisements, preferences for advertisements, profiles, etc., become available to him or her even if the PDD, ICD, and/or video calling device that he or she is in front of is not the user's own device.”)

Regarding claims 5, and 15, the combination of Shoemake and Hildreth teaches:
The information handling device of claim 11, wherein the predetermined condition is satisfied when at least the object is determined to be in the video feed. (Hildreth, ¶ [0041], “the dad user 101 may be watching television alone and the device rendering the television content may automatically, without human intervention, identify the dad user 102 as the user watching the television content based on one or more images of an area proximate to the device. In response to identifying the dad user 102 as the user watching the television content, the device allows the dad user 102 to access content using the electronic media device based on media settings for the dad user 102. For instance, the media settings for the dad user 102 may place no restriction on the dad user's ability to access television content using the electronic media device when the dad user 102 is identified as watching television alone, and the dad user 102 may be able to use the electronic media device is an unlimited manner.”)

Regarding claims 6, and 16, the combination of Shoemake and Hildreth teaches:
The information handling device of claim 11, wherein the predetermined condition is satisfied when substantially only the object is determined to be in the video feed. (Hildreth, ¶ [0104], “The processor 205 may block a program, channel, input, or function when a user is detected within a camera image, where a user identification process identifies the presence of a user who is not authorized to view the content or use the function. The processor 205 may block a program, channel, input, or function when one user that is authorized to view the program, channel, input, or function is present, but another user that is not authorized to view the program, channel, input, or function also is present. For example, if an adult and child are watching television together, the processor 205 may block mature programs that would be permitted if the adult were watching television alone because of the presence of the child.”)

Regarding claims 7, and 17, the combination of Shoemake and Hildreth teaches:
The information handling device of claim 11, wherein the predetermined condition is satisfied when the object is determined to be in a location that the video feed is captured. (Hildreth, ¶ [0041], “the dad user 101 may be watching television alone and the device rendering the television content may automatically, without human intervention, identify the dad user 102 as the user watching the television content based on one or more images of an area proximate to the device. In response to identifying the dad user 102 as the user watching the television content, the device allows the dad user 102 to access content using the electronic media device based on media settings for the dad user 102. For instance, the media settings for the dad user 102 may place no restriction on the dad user's ability to access television content using the electronic media device when the dad user 102 is identified as watching television alone, and the dad user 102 may be able to use the electronic media device is an unlimited manner.”, Shoemake, ¶ [0097], “Once the user has been authenticated, the user interface can present the user with a variety of different information, including without limitation information about status of inline cameras (or user devices 105 comprising the inline cameras) assigned to the master account to which the user has logged on, options for controlling such inline cameras, and or the like.”)

Regarding claims 8, and 18, the combination of Shoemake and Hildreth teaches:
The information handling device of claim 11, wherein the predetermined condition is satisfied when the user is determined to be in a location that the video feed is captured. (Hildreth, ¶ [0041], “the dad user 101 may be watching television alone and the device rendering the television content may automatically, without human intervention, identify the dad user 102 as the user watching the television content based on one or more images of an area proximate to the device. In response to identifying the dad user 102 as the user watching the television content, the device allows the dad user 102 to access content using the electronic media device based on media settings for the dad user 102. For instance, the media settings for the dad user 102 may place no restriction on the dad user's ability to access television content using the electronic media device when the dad user 102 is identified as watching television alone, and the dad user 102 may be able to use the electronic media device is an unlimited manner.”, Shoemake, ¶ [0097], “Once the user has been authenticated, the user interface can present the user with a variety of different information, including without limitation information about status of inline cameras (or user devices 105 comprising the inline cameras) assigned to the master account to which the user has logged on, options for controlling such inline cameras, and or the like.”)

Regarding claims 9, and 19, the combination of Shoemake and Hildreth teaches:
The information handling device of claim 11, wherein the video feed is one of a plurality of video feeds (Shoemake, ¶ [0097], “Once the user has been authenticated, the user interface can present the user with a variety of different information, including without limitation information about status of inline cameras (or user devices 105 comprising the inline cameras) assigned to the master account to which the user has logged on, options for controlling such inline cameras, and or the like.”) and wherein: the instructions executable by the processor to receive the request comprise instructions executable by the processor to identify in which of the plurality of video feeds the object is detected; and the instructions executable by the processor to grant comprise instructions executable by the processor to automatically grant the user access to the identified video feed where the object is detected. (Hildreth, ¶ [0041], “the dad user 101 may be watching television alone and the device rendering the television content may automatically, without human intervention, identify the dad user 102 as the user watching the television content based on one or more images of an area proximate to the device. In response to identifying the dad user 102 as the user watching the television content, the device allows the dad user 102 to access content using the electronic media device based on media settings for the dad user 102. For instance, the media settings for the dad user 102 may place no restriction on the dad user's ability to access television content using the electronic media device when the dad user 102 is identified as watching television alone, and the dad user 102 may be able to use the electronic media device is an unlimited manner.”)

Regarding claim 10, the combination of Shoemake and Hildreth teaches:
The method of claim 1, wherein the video feed is one of a plurality of video feeds (Shoemake, ¶ [0097], “Once the user has been authenticated, the user interface can present the user with a variety of different information, including without limitation information about status of inline cameras (or user devices 105 comprising the inline cameras) assigned to the master account to which the user has logged on, options for controlling such inline cameras, and or the like.”) and wherein: the receiving the request comprises receiving a command to identify in which of the plurality of video feeds the object was most recently detected in; and the granting comprises granting the user access to a recorded video clip from the identified video feed that the object was most recently detected in. (Hildreth, ¶¶ [0106–7], “The processor 205 may block a program, channel, input, or function when no user is detected within a camera image (e.g., to prevent a child from viewing mature content while hiding their face). The processor 205 also may block a program channel, input, or function when motion is detected that is not associated with a recognized user (e.g., to prevent a child from viewing mature content while hiding, when an adult is using the system). For example, an adult may have fallen asleep within the field of view of the camera image and a child may attempt to watch mature content while the adult is asleep. In this example, the processor 205 may determine that the motion associated with the input to watch mature content is not from the adult even though the adult is in the room and prevent the mature content from being shown. Motion not associated with a user may be detected as a frame-to-frame difference in pixel intensity having a position further than a maximum distance threshold from any detected user (e.g., face) position. The processor 205 may continuously monitor a camera image, so that the processor 205 may block content immediately upon a user entering a room (e.g., a mature program may be blocked immediately upon a child walking into a room where a parent is watching the mature program). The processor 205 also may monitor camera images when or in response to a change in content or other input command is detected.”)

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL B PIERORAZIO whose telephone number is (571)270-3679.  The examiner can normally be reached on Monday - Thursday, 8am - 5pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nasser Goodarzi can be reached on 5712704195.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/MICHAEL B. PIERORAZIO/Primary Examiner, Art Unit 2426